Name: 81/386/EEC: Commission Decision of 10 April 1981 authorizing the United Kingdom not to apply Community treatment to men' s and boys' woven suits originating in Bulgaria
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-06-06

 Avis juridique important|31981D038681/386/EEC: Commission Decision of 10 April 1981 authorizing the United Kingdom not to apply Community treatment to men' s and boys' woven suits originating in Bulgaria Official Journal L 149 , 06/06/1981 P. 0042 - 0043****( 1 ) OJ NO L 16 , 22 . 1 . 1980 , P . 14 . ( 2 ) OJ NO L 365 , 27 . 12 . 1978 , P . 1 . COMMISSION DECISION OF 10 APRIL 1981 AUTHORIZING THE UNITED KINGDOM NOT TO APPLY COMMUNITY TREATMENT TO MEN ' S AND BOYS ' WOVEN SUITS ORIGINATING IN BULGARIA ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 81/386/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO COMMISSION DECISION 80/47/EEC OF 20 DECEMBER 1979 ON SURVEILLANCE AND PROTECTIVE MEASURES WHICH MEMBER STATES MAY BE AUTHORIZED TO TAKE IN RESPECT OF IMPORTS OF CERTAIN PRODUCTS ORIGINATING IN THIRD COUNTRIES AND PUT INTO FREE CIRCULATION IN ANOTHER MEMBER STATE ( 1 ), AND IN PARTICULAR ARTICLE 3 THEREOF , WHEREAS , ON 30 MARCH 1981 , A REQUEST WAS MADE UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY BY THE GOVERNMENT OF THE UNITED KINGDOM TO THE COMMISSION OF THE EUROPEAN COMMUNITIES FOR AUTHORIZATION NOT TO APPLY COMMUNITY TREATMENT TO MEN ' S AND BOYS ' WOVEN SUITS , FALLING WITHIN SUBHEADING 61.01 B V OF THE COMMON CUSTOMS TARIFF ( CATEGORY 16 ), ORIGINATING IN BULGARIA AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ; WHEREAS THE IMPORTATION INTO THE COMMUNITY OF THE PRODUCTS IN QUESTION ORIGINATING IN BULGARIA IS COVERED BY AN AGREEMENT NEGOTIATED BETWEEN THE COMMUNITY AND THAT COUNTRY ; WHEREAS UNDER THAT AGREEMENT BULGARIA HAS UNDERTAKEN TO TAKE ALL NECESSARY STEPS TO LIMIT ITS EXPORTS OF THE PRODUCTS IN QUESTION TO THE COMMUNITY WITHIN CERTAIN CEILINGS ; WHEREAS IN ORDER TO IMPLEMENT THAT AGREEMENT AND TAKE ACCOUNT OF ITS CHARACTERISTICS , THE COUNCIL ADOPTED REGULATION ( EEC ) NO 3059/78 ( 2 ) INTRODUCING SPECIFIC COMMON RULES FOR IMPORTS OF CERTAIN TEXTILE PRODUCTS ; WHEREAS THE DIFFERENCES IN MARKET CONDITIONS WITHIN THE COMMUNITY AND THE PARTICULAR SENSITIVITY OF THIS BRANCH OF COMMUNITY INDUSTRY HAVE BEEN TAKEN INTO ACCOUNT IN ALLOCATING THE ABOVEMENTIONED COMMUNITY CEILING BETWEEN THE MEMBER STATES ; WHEREAS , FOR THIS REASON , DISPARITIES STILL EXIST BETWEEN THE CONDITIONS GOVERNING THE IMPORTATION OF THE PRODUCTS IN QUESTION INTO THE DIFFERENT MEMBER STATES ; WHEREAS UNIFORMITY CAN ONLY BE BROUGHT ABOUT GRADUALLY ; WHEREAS , WITH REGARD TO THE SITUATION OF THE INDUSTRY CONCERNED , THE INFORMATION RECEIVED BY THE COMMISSION INDICATES THAT TOTAL IMPORTS OF THE PRODUCTS IN QUESTION ORIGINATING IN THIRD COUNTRIES AMOUNTED TO 1 538 000 PIECES IN 1978 , 1 891 000 PIECES IN 1979 AND 1 612 000 PIECES IN 1980 ; WHEREAS THE MARKET SHARE TAKEN BY THOSE IMPORTS HAS RISEN FROM 28.24 % IN 1978 TO 33.80 % IN 1979 AND 35.22 % IN 1980 ; WHEREAS THE PRICES OF THE PRODUCTS IN QUESTION ORIGINATING IN BULGARIA ARE 70 % BELOW THE PRICES OF LIKE PRODUCTS MANUFACTURED IN THE UNITED KINGDOM ; WHEREAS OUTPUT OF LIKE PRODUCTS IN THE UNITED KINGDOM HAS FALLEN FROM 3 800 000 PIECES IN 1978 TO 3 400 000 PIECES IN 1979 AND TO 2 665 000 PIECES IN 1980 ; WHEREAS THE DOMESTIC INDUSTRY ' S SHARE OF THE HOME MARKET HAS FALLEN FROM 60.45 % IN 1978 TO 53 % IN 1979 AND TO 48 % IN 1980 ; WHEREAS THE NUMBERS EMPLOYED IN THIS INDUSTRY FELL FROM 70 200 IN 1978 TO 64 000 IN 1979 AND 53 500 IN 1980 ; WHEREAS FURTHER INDIRECT IMPORTS , IN ADDITION TO THOSE ALREADY ADMITTED OR PLANNED , WOULD BE LIKELY TO AGGRAVATE THESE DIFFICULTIES AND JEOPARDIZE THE AIMS OF THE ABOVEMENTIONED COMMERCIAL POLICY MEASURES ; WHEREAS IT IS NOT POSSIBLE TO SET IN MOTION RAPIDLY THE MACHINERY FOR BRINGING ABOUT THE NECESSARY COOPERATION FROM THE OTHER MEMBER STATES ; WHEREAS AUTHORIZATION SHOULD ACCORDINGLY BE GIVEN FOR THE APPLICATION OF PROTECTIVE MEASURES UNDER THE FIRST PARAGRAPH OF ARTICLE 115 , SUBJECT TO THE CONDITIONS LAID DOWN IN DECISION 80/47/EEC , AND IN PARTICULAR ARTICLE 3 THEREOF ; WHEREAS AN APPLICATION FOR IMPORT DOCUMENTS IS DULY PENDING WITH THE AUTHORITIES OF THE MEMBER STATE HAVING MADE THE REQUEST ; WHEREAS , IN VIEW OF THE AMOUNT INVOLVED , THIS APPLICATION DOES NOT NEED TO BE COVERED BY SUCH AUTHORIZATION , HAS ADOPTED THIS DECISION : ARTICLE 1 THE UNITED KINGDOM IS AUTHORIZED NOT TO APPLY COMMUNITY TREATMENT TO THE PRODUCTS INDICATED BELOW , ORIGINATING IN BULGARIA AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES , IN RESPECT OF WHICH APPLICATIONS FOR IMPORT LICENCES WERE LODGED AFTER 27 MARCH 1981 : // // CCT HEADING NO // DESCRIPTION // // 61.01 B V ( NIMEXE CODES 61.01-51 , 54 , 57 ) ( CATEGORY 16 ) // MEN ' S AND BOYS ' WOVEN SUITS ( INCLUDING COORDINATE SUITS CONSISTING OF TWO OR THREE PIECES , WHICH ARE ORDERED , PACKED , CONSIGNED AND NORMALLY SOLD TOGETHER ) OF WOOL , OF COTTON OR OF MAN-MADE TEXTILE FIBRES , EXCLUDING SKI SUITS // ARTICLE 2 THIS DECISION SHALL APPLY UNTIL 30 JUNE 1981 . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE UNITED KINGDOM . DONE AT BRUSSELS , 10 APRIL 1981 . FOR THE COMMISSION WILHELM HAFERKAMP VICE-PRESIDENT